1
2
3
4
5
6
7
8                                             UNITED STATES DISTRICT COURT
9                                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                                           Case No.: 17cr488-MMA-1
12                                                       Plaintiff,
                                                                          ORDER GRANTING DEFENDANT’S
13    v.                                                                  MOTION FOR JUDICIAL
                                                                          RECOMMENDATION
14    JEFFREY HARRINGTON,
15                                                     Defendant.
                                                                          [Doc. No. 185]
16
17
18              On February 28, 2017, Defendant Jeffrey Harrington pleaded guilty to conspiracy
19   to commit wire fraud and conspiracy to file a false claim, in violation of 18 U.S.C. § 371,
20   and subscribing to a false tax return, in violation of 26 U.S.C. § 7206(1). See Doc. No.
21   16. The Court sentenced Defendant to a 15-month term of imprisonment and 3 years of
22   supervised release. See Doc. No. 177. According to the Federal Bureau of Prisons
23   Inmate Locator, Defendant is set to be released from the Bureau’s custody on February
24   24, 2019.1 Defendant, proceeding pro se, now moves this Court for a recommendation to
25   the Director of the Bureau of Prisons that Defendant be housed in a Residential Reentry
26
27                                                  
28   1
         Information available online at https://www.bop.gov/inmateloc/, last accessed 10/24/2018.

                                                                      1
                                                                                                    17cr488-MMA-1
1    Center for a term of 3.5 months preceding the end of his sentence. See Doc. No. 185.
2    For the reasons set forth below, the Court GRANTS Defendant’s motion.
3                                           DISCUSSION
4          It is incumbent on the Director of the Bureau of Prisons to “ensure that a prisoner
5    serving a term of imprisonment spends a portion of the final months of that term (not to
6    exceed 12 months), under conditions that will afford that prisoner a reasonable
7    opportunity to adjust to and prepare for the reentry of that prisoner into the community.”
8    18 U.S.C. § 3624(c)(1). This may include transfer to a “community correctional facility,”
9    id., often referred to as either a Residential Reentry Center (“RRC”) or halfway house.
10   The decision to transfer an inmate to an RRC during the final months of imprisonment
11   lies within the sound discretion of the Bureau of Prisons. See Rodriguez v. Smith, 541
12   F.3d 1180, 1184-88 (9th Cir. 2008) (recognizing that 18 U.S.C. § 3621(b) gives the BOP
13   authority and discretion to allow inmate to serve all or part of sentence in community
14   confinement). Although sentencing courts lack the authority to designate a defendant’s
15   place of imprisonment, a district court may recommend “a type of penal or correctional
16   facility as appropriate.” 18 U.S.C. § 3621(b)(4)(B). An RRC is a qualifying facility.
17         This Court’s regular practice is to make recommendations to the Director of the
18   Bureau of Prisons regarding a defendant’s placement, if any, at the time of sentencing.
19   The Court then includes the recommendation in the judgment of conviction. For
20   example, in this case the Court recommended at the time of sentencing that Defendant be
21   placed in home confinement for the maximum allowable time. The recommendation
22   appears in the judgment. See Doc. No. 177 at 2; see also 18 U.S.C. § 3624(c)(2) (“The
23   authority under this subsection may be used to place a prisoner in home confinement for
24   the shorter of 10 percent of the term of imprisonment of that prisoner or 6 months.”).
25         The Ninth Circuit has indicated that district courts have “the authority to make (or
26   not make) non-binding recommendations to the Bureau of Prisons at any time—including
27   but not limited to—during the sentencing colloquy.” United States v. Ceballos, 671 F.3d
28   852, 856 n.2 (9th Cir. 2011) (emphasis added). The Court finds it appropriate to exercise

                                                  2
                                                                                   17cr488-MMA-1
1    that authority at this time, for several reasons. First, although the Court is generally
2    reluctant to depart from its usual practice of recommending placement at a particular
3    facility at the time of sentencing, in this case placement at an RRC is a logical alternative
4    to, and compatible with, the Court’s previous recommendation of placement for the
5    maximum allowable time in home confinement. Second, the Court finds Defendant’s
6    request timely based on his anticipated release date. Defendant is currently statutorily
7    eligible for transfer to an RRC. Third, Defendant has eloquently presented the factors
8    favoring his request, and has provided supporting documentation of his accomplishments
9    during his term of incarceration. Finally, while Congress invested the Bureau of Prisons
10   with sole authority over the placement of federal inmates, it also recognized that
11   sentencing courts would be in a unique position to make well-supported
12   recommendations regarding placement at the end of a defendant’s term of incarceration.
13   This is one such occasion.
14                                           CONCLUSION
15         Based on the foregoing, the Court GRANTS Defendant’s motion and
16   RECOMMENDS to the Director of the Bureau of Prisons that Defendant be placed in an
17   RRC during the last 3.5 months of his term of incarceration.
18         IT IS SO ORDERED.
19   DATE: October 24, 2018                  _______________________________________
                                             HON. MICHAEL M. ANELLO
20
                                             United States District Judge
21
22
23
24
25
26
27
28

                                                   3
                                                                                      17cr488-MMA-1
